 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                         UNITED STATES DISTRICT COURT
13                              DISTRICT OF NEVADA
14   JAMES E. HERMANSON,                )
                                        )
15             Petitioner,              )
                                        )            3:17-cv-00721-HDM-VPC
16        v.                            )
                                        )
17   ISIDRO BACA, et al.,               )            ORDER
                                        )
18             Respondents.             )
                                        )
19   _______________________________    )
20        Petitioner’s unopposed motion for extension of time (ECF No. 35)
21   is GRANTED.   Petitioner shall have until February 6, 2019, to file an
22   opposition to the motion to dismiss in this case.
23        IT IS SO ORDERED.
24
                      9th
          DATED: This _____day of January
                                  _______, 2019.
25
26
                                    _________________________________
27                                  HOWARD D. MCKIBBEN
                                    UNITED STATES DISTRICT JUDGE
28
